Citation Nr: 0601690	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  98-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for a left thumb 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of an excision of 
right hydroceles and left spermatoceles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which determined that new and material 
evidence had not been received to reopen the claim of service 
connection for a back disorder.  In a November 1997 decision, 
the Board reopened the claim of service connection and 
instructed the RO to undertake a de novo review of the claim.  
In November 1997, the RO denied the claim of service 
connection for a back disorder.  Thus, the appeal is still 
before the Board.

This matter is also before the Board from a March 2000 rating 
action in which the RO denied a compensable evaluation for a 
left thumb disability and denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for residual disability due 
to excision of right hydroceles and left spermatoceles (groin 
disability).

In October 2004, the Board granted a motion to advance the 
veteran's appeal on the docket.

In June 2003 and November 2004, the Board remanded the 
veteran's appeal for further development.  In connection with 
the June 2003 remand, the veteran testified at a video 
conference hearing before the undersigned in October 2004.  
Following the November 2004 remand, an August 2005 rating 
decision granted the veteran's service connected left thumb 
disability a 10 percent rating.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran's back disability is related to his 
military service.

2.  For the period prior to January 18, 2005, the veteran's 
left thumb was not ankylosed in an unfavorable position nor 
had a gap of more than two inches (5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, even taking into account his complaints of pain.

3.  For the period from January 18, 2005, the veteran's left 
thumb has been manifested by a complete loss of active 
motion. 

4.  The record on appeal does not contain medical evidence 
that the increase in the veteran's groin disability was due 
to VA carelessness, negligence, lack of proper skill or 
similar instance of fault during December 1995 excision of 
right hydroceles and left spermatoceles at the Cheyenne VA 
medical center.

5.  The record on appeal does not contain medical evidence 
that the increase in the veteran's groin disability was due 
to an event not reasonably foreseeable during the excision of 
right hydroceles and left spermatoceles at the Cheyenne VA 
medical center in December 1995.


CONCLUSIONS OF LAW

1.  A back disability was neither incurred nor aggravated 
during active duty service, and arthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

2.  For the period prior to January 18, 2005, the veteran did 
not meet the criteria for a rating in excess of 10 percent 
for his left thumb disability.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5010, 5224, 5228 (2005).

3.  For the period since January 18, 2005, the veteran met 
the criteria for a 20 percent disability rating for his left 
thumb disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 
Diagnostic Code 5228 (2005).

4.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a groin disability claimed as a residual of 
excision of right hydroceles and left spermatoceles at the 
Cheyenne VA medical center in December 1995 have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the 
statements of the case dated in January 1998 and February 
2002, VA correspondence dated in July 1999, August 2001, and 
December 2004, supplemental statements of the case dated in 
April 1999, September 1999, March 2000, and August 2005, 
Board decision dated in November 1997, and Board remand dated 
in November 2004, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including obtaining all available service medical records 
and, since his service medical records were partially 
destroyed in the fire at National Personnel Records Center 
(NPRC), all alternative sources of these records.  See July 
1993 reply from the NPRC.  Likewise, VA has secured all 
identified, available, and pertinent post-service records, 
including all of his records from the Sheridan and Cheyenne 
VA Medical Centers as well as his private treatment records 
and/or letters from Hugh K. Batty, M.D., Ph.D., John 
Rittgrbusch, M.D., C.T. Smith, M.D., and Dr. Maguire.  The 
record also includes several VA examination reports and 
medical opinions addressing the origins of the veteran's back 
disability, whether the VA surgery resulted in an 
unforeseeable event, and/or the severity of the left thumb 
disability.  See VA examinations dated in March 1997, May 
1999, September 2000; and January 2005, Also see the June 
2005 addendum.

In this regard, the Board notes that, while the veteran 
reported that he received treatment from a private physician 
in Bizmark, N.D., for his back shortly after his separation 
from military service, he thereafter notified VA in May 1988 
and again in April 1996 that his records were no longer 
available from this doctor because he had passed away.  
Similarly, in April 1996, VA was notified that the Sheridan 
VA Medical Center had no pre-1985 records for the veteran.  
And, in September 2001, the veteran notified VA that he had 
no more evidence to file in support of his claims.  
Therefore, adjudication of his claims may go forward without 
these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

Next, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
In this case, VA issued the first VCAA letter after the 
adverse rating decisions.  The Court explained in Pelegrini, 
however, that a failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Indeed, any failure to provide a 
timely notice is cured provided that the veteran was provided 
a meaningful opportunity to participate in the processing of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
As the veteran has been provided that meaningful opportunity, 
the lack of full notice prior to the initial decisions has 
been corrected, and any error as to when notice was provided 
was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 



The Service Connection Claim

The veteran contends that his current back disabilities were 
caused by the fall he took when he was pushed in a trench 
housing 155 mm Howitzers' while in basic training.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The Board notes that the following facts are not in dispute.  
Available in-service records were negative for complaints, 
diagnoses, or treatment related to the back.  Sick call slips 
for the veteran's unit show his being on sick call on six 
occasions between May 1951 and August 1952, without an 
explanation for the reason for his being on sick call. 

Available post-service records show the veteran's complaints 
and/or treatment for low back pain starting in April 1990.  
See private treatment record from Dr. Smith dated in April 
1990.  The diagnoses thereafter included lumbosacral strain, 
degenerative disc disease, and degenerative joint disease.  
See private treatment record from Dr. Smith dated in April 
1990; letters from the veteran's physician at the Sheridan VA 
Medical Center dated in November 1991 and September 1995; 
letter from another of the veteran's healthcare providers at 
the Sheridan VA Medical Center dated in April 1996; VA 
treatment records dated from May 1996 to December 1998; 
private treatment record from Dr. Rittgrbusch dated in 
December 1998; and VA examination dated in January 2005.  

The Board notes that, while a November 1988 lumbar spine x-
ray was essentially normal, the November 1991 letter from the 
veteran's physician at the Sheridan VA Medical Center 
reported that April 1990 x-rays showed lumbar spine 
degenerative joint disease.  Similarly, x-rays taken at the 
January 2005 VA examination showed mild degenerative 
arthritis of the lumbar spine.

Post-service records also show the veteran was involved in a 
logging accident in April 1985.  At that time, he sustained, 
among other things, fractures to the thoracic spine.  See VA 
hospitalization summary dated in May 1985.  VA and private 
treatment records thereafter show the veteran's continued 
complaints and/or treatment arising out of this post-service 
thoracic spine injury.  See VA treatment records dated from 
May 1985 to December 1998; and private treatment records from 
Drs. Maguire and Smith dated from September 1985 to April 
1990.

Given the above facts, the Board's analysis will focus on 
whether the post-service disease processes affecting the 
veteran's low back were caused by the in-service injury 
reported by the claimant.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there). 

In this regard, in a January 1990 letter the veteran's wife 
notified VA that she had first met the veteran in August 
1953, approximately six months after his February 1953 
separation from military service, and at that time he had 
told her that he had had low back pain ever since he was 
pushed into a bunker while in service.  In January 1990, VA 
received two letters from men who reported that they had 
served with the veteran and who said that the veteran, in 
either March or April 1951, was pushed into a bunker used to 
camouflage 155 mm Howitzer, injured his back, received 
treatment at Fort Bragg, and thereafter complained of back 
pain for the rest of the time they served together.  In 
November 1991, VA received two additional statements from 
other men the veteran served with, with the first man 
reporting that the claimant was injured in April 1951 when he 
was pushed into a gun bunker while they were out in the field 
training.  The second man reported that the veteran had 
always had trouble with his back since he first met him in 
1953.  In a December 1991 statement, another man the veteran 
served with reported that he saw the veteran going out on 
sick call quite often to get "APC" tablets and when he 
asked the claimant what was wrong with him he was told by the 
claimant that he had injured his back when he was pushed into 
a bunker.  In September 1996, the veteran's pastor wrote VA 
and reported that the appellant had complained to him of back 
pain stemming from an old injury.  

Similarly, an April 1990 treatment record from Dr. Smith 
included the veteran's claim that he first injured his low 
back in military service when he was pushed off of some sand 
bags.  

The November 1991 letter from the veteran's physician at the 
Sheridan VA Medical Center included the appellant's claim 
that he had injured his back when he fell into a gun pit in 
basic training in 1951, an opinion that the veteran's 
thoracic spine injuries were unrelated to that in-service 
incident, and an opinion that ". . . it is plausible that 
[the veteran's] low back pain and degenerative changes on x-
ray relate to old trauma, such as that he sustained while in 
active military duty."  In a subsequent September 1995 
letter, the same healthcare provider reported that he had 
recently reviewed the statements from the veteran's buddies 
and was of the opinion that "[t]hese statements give 
credibility to the fact of his service time injury and its 
now ongoing pain and disability.  

In an April 1996 letter from another of the veteran's 
healthcare providers at the Sheridan VA Medical Center, it 
was reported that he had reviewed the buddy statements that 
the claimant had provided to VA and it was opined that ". . 
. the described type of injury would be a possible etiology 
for his persistent complaint of back pain and a premature 
onset of degenerative joint disease of the lumbar spine."

On the other hand, at the January 2005 VA examination, after 
a review of the record on appeal and an examination in which 
the veteran was diagnosed with "lumbosacral spine pain with 
a previous service connected fall, followed by a very 
significant post-service industrial accident 30 years 
later," it was opined as follows: 

As to his lumbosacral spine, I feel this 
is more than likely due to the industrial 
accident, not from the fall he sustained 
in 1951.  Given the fact he sustained 
compression fractures and significant 
injury to his lower extremity, I feel it 
is more likely than not that this is the 
cause of his problem, not the service 
connected activities. 

On review of the evidence addressing the origins of the 
veteran's back disorder, the Board finds that it must assign 
greater evidentiary weight to the opinion found in the 
January 2005 VA examination report than those provided by the 
veteran, his wife, his pastor, his buddies, and his 
healthcare providers at the Sheridan VA Medical Center.  

In this respect, the January 2005 VA examiner's opinion were 
provided, unlike his healthcare providers at the Sheridan VA 
Medical Center, after a review of the entire record on appeal 
to include all in-service and post-service medical records, 
and the opinions provided by his healthcare providers at the 
Sheridan VA Medical Center.  

Moreover, the opinions provided by his healthcare providers 
at the Sheridan VA Medical Center, included such language as 
"it is plausible," "give credibility," and "would be a 
possible etiology" is too speculative to be probative.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Similarly, the 
veteran's Sheridan VA Medical Center healthcare providers' 
opinions as well as Dr. Smith's opinion are not controlling 
because they appear to be based entirely on an in-service 
history provided by the veteran and as repeated by his wife, 
his pastor, and his buddies.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept evidence that 
is simply information recorded by a medical examiner, 
unenhanced by medical opinion).  

Likewise, as to the opinions provided by the veteran, his 
wife, his pastor, and his buddies, while lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the origins of a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements are not probative evidence as to 
the issue on appeal.

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against the claim.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  

Moreover, given the almost 40 year time period between the 
veteran's February 1953 separation from military service and 
first being found to have lumbosacral strain and/or 
degenerative joint disease in the early 1990's, the Board 
finds no continuity of symptomatology.  38 C.F.R. § 3.303.  
Likewise, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
do not help the veteran because the record is negative for a 
diagnosis of arthritis within one year of separation from 
active duty.  

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the veteran's back 
disability is related to his military service.  

The claim is denied.



The Increased Rating Claim

It is contended that the veteran experiences increased 
symptomatology due to his service-connected left thumb 
disability that warrants a higher evaluation.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Most recently, an August 2005 rating decision granted the 
veteran's left thumb disability a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5524, effective from 
April 5, 1988. 

In this regard, the Board notes that the criteria for rating 
finger disabilities changed during the pendency of the 
appeal, effective from August 26, 2002.  See 67 Fed. Reg. 
48784-87 (Jul. 26, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 
5228 (2005).  The veteran was provided notice of the old and 
new criteria for rating disabilities of the fingers in the 
August 2005 supplemental statement of the case.  Therefore, 
the Board may adjudicate this claim.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  However, the Board may only 
apply the old criteria to rating finger disabilities to the 
period prior to August 26, 2002, and the new criteria to 
rating finger disabilities to the period since August 26, 
2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Initially, the Board notes that, because the record is 
uniform in noting that the veteran is right handed, we will 
only address the potential ratings assignable to his minor 
hand.  

In this regard, old Diagnostic Code 5224 provided a 20 
percent rating for unfavorable ankylosis of the thumb on the 
minor hand.  38 C.F.R. § 4.71a (2002).  A note to old 
Diagnostic Code 5224 provided that extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic 
Codes 5152 through 5156.  Id.

Similarly, new Diagnostic Code 5224 provides a 20 percent 
rating for unfavorable ankylosis of the thumb on the minor 
hand.  38 C.F.R. § 4.71a (2005).  A note to new Diagnostic 
Code 5224 states that VA will consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Id.  

Moreover, new Diagnostic Code 5228 provides a 20 percent 
rating for limitation of motion of the thumb on the minor 
hand if there is a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a (2005).  

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

As to old and new Diagnostic Code 5224, the Board notes that 
the record does not include a diagnosis of ankylosis of the 
left thumb.  See, for example, VA examinations dated in March 
1997, May 1999, September 2000, and January 2005; VA 
treatment records dated in August 1996, February 1997, March 
1998, April 1998, May 1998, August 1999, and October 2004; 
and private treatment record from Dr. Rittgrbusch dated in 
May 1998.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
In the absence of ankylosis, the Board may not rate his 
service-connected left thumb disability as ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a 
higher evaluation is not warranted for the veteran's service-
connected left thumb under either old or new Diagnostic Code 
5224.  38 C.F.R. § 4.71a.  This is true throughout the period 
of time during which his claim has been pending.  

As to new Diagnostic Code 5228, as indicated above, any award 
based on this new rating criterion cannot be effective any 
earlier then August 26, 2002.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

In this regard, pre and post August 26, 2002, VA and private 
medical records show the veteran's complaints and/or 
treatment for left thumb pain, limitation of motion, and/or 
loose motion.  See, for example, VA examinations dated in 
March 1997, May 1999, September 2000, and January 2005; VA 
treatment records dated in August 1996, February 1997, March 
1998, April 1998, May 1998, August 1999, and October 2004; 
and private treatment record from Dr. Rittgrbusch dated in 
May 1998.  

On the one hand, the Board recognizes the fact that an April 
1998 VA treatment record included both an observation that 
the veteran's left thumb had no range of motion against force 
and the opinion that the appellant's complaints of pain were 
out of proportion with the problems he saw with the left 
thumb.  Moreover, the January 2005 VA examiner also opined 
that the left thumb had "near-full passive range of motion; 
however with significant pain and crepitation."

On the other hand, at the January 18, 2005, VA examination, 
the only post August 26, 2002, medical record addressing the 
severity of the veteran's left thumb disability, it was 
opined that the left thumb "has no active range of motion." 

Therefore, the Board finds that the evidence, both positive 
and negative, is at least in equipoise.  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that his adverse 
symptomatology as seen at the January 2005 VA examination, 
complete loss of active motion,  meets the criteria for a 20 
percent rating.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5228 (2005).  This is true 
since January 18, 2005.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003)

Based on the veteran's written statements to the RO, personal 
hearing testimony, and/or statements to VA examiners that his 
left thumb disability would make it impossible for him to 
work, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2005).  Although the veteran has described his 
lost function and pain as being so bad that it would 
interfere with his working, the evidence does not objectively 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  Id.  There simply is no objective evidence 
that this disorder has necessitated frequent periods of 
hospitalization or caused marked interference with 
employment.  

It is undisputed that this disability affect employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Compensation Benefit under 38 U.S.C.A. § 1151

The veteran and his representative assert that the claimant's 
chronic groin pain was caused or aggravated by the excision 
of right hydroceles and left spermatoceles at the Cheyenne VA 
medical center in December 1995.  It is requested that the 
veteran be afforded the benefit of the doubt.

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  Initially, the Board notes that 
amendments to section 1151 are applicable to claims filed on 
or after October 1, 1997.  See, e.g., Jones v. West, 
12 Vet. App. 460, 463 (1999).  Therefore, while this claim 
arises from a December 1995 surgery, because the veteran 
filed his section 1151 claim in July 1999, the claim must be 
decided under the current version of 38 U.S.C.A. § 1151 which 
applies to claims filed after October 1, 1997.  That statute 
provides as follows:

(a)  Compensation under this chapter .... 
of (38 United States Code) shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability ... were service-
connected.  For purposes of this section, 
a disability ... is a qualifying additional 
disability ... if the disability ... was not 
the result of the veteran's willful 
misconduct and-

(1)  the disability ... was caused by 
hospital care, medical or surgical 
treatment, or examination furnished 
the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in [38 U.S.C.A. § 1701(3)(A)], and 
the proximate cause of the 
disability or death was-

(A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable . . .

With the above criteria in mind, the Board finds that what is 
significant about the competent evidence of record is what it 
does not show, namely it does not show proof of VA fault or 
an event not reasonably foreseeable.  Id.

As to additional disability, the Board acknowledges that the 
veteran complained of and VA and private physicians reported 
that the claimant had problems with chronic scrotal pain.  
See VA treatment records dated in December 1995, May 1998, 
May 1999, and July 2004; letters from Dr. Batty dated in 
October 1999 and April 2000; and VA examination dated in 
January 2005.

However, nothing in the VA medical records generated in 
connection with the December 1995 surgery and subsequent 
hospitalization, the subsequent VA treatment records, or the 
letters from Dr. Batty show any evidence of VA fault, any 
evidence that the procedure led to an event not reasonably 
foreseeable, or shows that the VA physician who performed the 
December 1995 surgery did something that could be considered 
carelessness, negligent, evidence of a lack of proper skill, 
error in judgment, or similar instance of fault.  

As to an event not reasonably foreseeable, the Board notes 
that the December 1995 informed consent, which was signed by 
the veteran before the operation, specifically notified him 
that the procedure carried the risk of infection, bleeding, 
and discomfort.  Moreover, in the January 2005 VA examination 
report, along with the June 2005 addendum, it was noted that 
the veteran's complaints were limited to his right groin 
pain, he had had a second VA surgery in May 2000 to attempt 
to stop his pain, and it was thereafter opined as follows:

Right inguinal and testicular pain are 
most likely caused by or result of 
previous two surgical repairs of his 
right hydrocele and right 
spermatocelectomies.  This disability is 
a natural consequence of the surgery.  
Recurrence of either hydrocele or 
spermatocele is a consequence of the 
surgery.  There is also a chance of 
chronic inguinal/scrotal pain as a result 
of the surgeries performed.  No left 
scrotal complaints. 

This opinion is not contradicted by any other medical opinion 
of record.  The Court has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991). 

In sum, the additional disability (groin pain) has been 
medically linked as a natural consequence of the veteran's VA 
surgeries.  As such, the Board must conclude that the 
preponderance of the evidence is against the claim for 
benefits under 38 U.S.C.A. § 1151 for a groin disability.  
The appeal is denied.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's, his wife's, his friends, and his 
representative's statements to the RO or the hearing 
testimony.  However, as indicated above, while lay witnesses 
are competent to describe experiences and symptoms that 
result therefrom, because lay persons are not trained in the 
field of medicine, they are not competent to provide medical 
opinion evidence as to the origins of a current disability or 
the current severity of a service connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements are not probative evidence as to 
the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims as to the 38 U.S.C.A. § 1151 claim and a 
rating in excess of 10 percent for a left thumb disability 
before January 18, 2005, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
these claims must be denied.


ORDER

Service connection for a back disability is denied.

A higher rating for a left thumb disability is not warranted 
at any time before January 18, 2005.

A 20 percent rating for a left thumb disability is granted 
for the period from January 18, 2005, subject to the laws and 
regulations governing the award of benefits.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a groin disability as a result of 
excision of right hydroceles and left spermatoceles at the 
Cheyenne VA medical center in December 1995, is denied.



______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


